INGRAM, Presiding Judge.
After an ore tenus proceeding, the trial court divorced the parties and effected a property settlement. The wife appeals.
On appeal, the wife contends that the trial court abused its discretion in its division of the property.
It is well settled that the division of the marital property is within the sound discretion of the trial court. Phillips v. Phillips, 489 So.2d 592 (Ala.Civ.App.1986). Furthermore, where, as here, the evidence was presented to the trial court ore tenus, this court will not reverse unless the trial court was plainly or palpably wrong or unjust. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986).
In view of the numerous decisions of this court and our supreme court on the issue of abuse of discretion of the trial court in divorce cases, we perceive no precedential value in relating the facts of the instant appeal. We do note that there is evidence that, if believed, would support a conclusion that the wife was at fault in the breakdown of the marriage. Suffice it to say that we have reviewed the record, and we find no abuse of discretion.
The husband’s request for an attorney’s fee on appeal is granted for 8500.00.
This case is due to be affirmed.
AFFIRMED.
ROBERTSON and RUSSELL, JJ., concur.